DETAILED ACTION
This action is written in response to the application filed 7/15/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes the following guidance provided by the Applicant as to the scope of particular claim terms. The descriptions below have informed the Examiner’s interpretation of these claim terms throughout this Office action.
Claim term
Definition or illustrative usage in written description
Figment

[0014] “As used herein, a figment comprises a program module that is executable on a computing device and that is configured to receive a natural language question as an input and provide at least one answer to the question as an output. A figment, as the term is used herein, is part of a natural language question answering (QA) system that does not use prepared answers, but rather determines answers and associated confidence scores that are based on knowledge it has acquired.”
First degree figment, second degree figment
[0015] “In embodiments, a first degree figment is trained in a broad manner to cover a wide breadth of topics with relatively less specificity in each of the topics. Second degree figments, on the other hand, are trained in a narrow manner to provide relatively more specificity in a particular topic. For example, the first degree figment may include broad corpora, a broad training answer key, a broad training question set, and a broad ontology, whereas the second degree figments include specific corpora, a specific training answer key, a specific training question set, and a specific ontology. Moreover, in embodiments, the first degree figment is recall oriented (e.g., Re= TP/(TP+FN)), whereas the second degree figments are recall and precision oriented (e.g., Pr= TP/(TP+FP)). In this manner, when compared to one another, the first degree figment is relatively broad and the second degree figments are relatively specific.”
Cloned figment
[0017] “In embodiments, clonable indicates that a snapshot (e.g., clone) of a particular figment may be copied from an originating computing device to another computing device. The snapshot (i.e., the copied clone) is frozen in a particular configuration (i.e., that at the time of cloning) even though the original figment may change after the cloning (e.g., through further training).”

[0017] “In embodiments, teleportable indicates  that a particular figment may be copied from an originating computing device to another  computing device, where the copy may be altered by training on the other computing device”.
Routing key
[0076] “In embodiments, for each topic from step 702, the system assigns a unique routing key for the particular topic to the second degree figment(s) determined from step 704 as being most fit to answer questions related to that topic. In accordance with aspects of the invention, the routing keys are used by the first degree figment to identify second degree figments that are most fit for answering a particular question.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claims of U.S. Patent No. 10,387,433 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined in the table below.
16/511420 – this case
US 10,387,433 B2 – issued patent
8. A computer-implemented method comprising:
1. A computer-implemented method for computer-based Question Answering, the method comprising:
receiving, by a computing device, a question from a remote user computer device on a network via a network connection;
receiving, by a computing device on a network, a question from a user on the network;
determining, by the computing device, that a confidence value associated with an answer from a first degree figment does not meet a predetermined threshold value, wherein the first degree figment comprises a recall oriented program module configured to receive a question as an input and automatically provide the answer as an output based on knowledge acquired by the recall oriented program module over time;
classifying, by the computing device, the question using one or more routing keys;

based on the determining that the confidence value does not meet the predetermined threshold value, classifying, by the computing device, the question using a routing key;
determining a set of second degree figments associated with the routing key from a plurality of second degree figments, including one or more second degree figments located on one or more user computer devices on the network,
forwarding, by the computing device, the question to a plurality of second degree figments associated with the one or more routing keys of the question, including at least one of the plurality of second degree figments located at a remote first user device,
wherein each of the plurality of second degree figments comprises a recall oriented and precision oriented program module configured to receive a question as an input and automatically provide an answer as an output based on knowledge acquired by the recall oriented and precision oriented program module over time;
[forwarding, by the computing device, the question to the set of second degree figments, including the one or more second degree figments located on the one or more user computer devices on the network;]
wherein each of the second degree figments comprises a recall oriented and precision oriented program module configured to receive a question as an input and automatically provide an answer as an output based on knowledge acquired by the recall oriented and precision oriented program module over time;
determining a fitness for each one of the plurality of second degree figments for a topic;
assigning the routing key to each one of the plurality of second degree figments based on the determined fitness;
receiving, by the computing device, answers to the question from the plurality of second degree figments;
receiving, by the computing device, answers to the question from the set of second degree figments, including the one or more second degree figments located on the one or more user computer devices on the network;
ranking, by the computing device, the answers;
ranking, by the computing device, the answers received from the set of second degree figments; and
creating, by the computing device, an ordered list of the answers; and
sending, by the computing device the ordered list of the answers to the user.

providing, by the computing device, the ranked answers to the user,
wherein the classifying the question comprises assigning at least one routing key to the question; and
the determining the set of second degree figments comprises determining a number of the plurality of second degree figments associated with the at least one routing key.
As illustrated in the table above, each limitation of claim 8 has a substantially identical or broader corresponding limitation in the ‘433 patent. Thus, the ‘433 patent anticipates claim 8 of this application.
Independent claims 1 and 18 of this application are substantially analogous to claim 8 in scope, and the same analysis applies.


The correspondence in the dependent claims is outlined in the table below.
16/511420 – this case
US 10,387,433 B2 – issued patent
5. The computer program product of claim 4, wherein the cloned second degree figment and the original same routing key.
same routing key.
9. The computer-implemented method of claim 8, further comprising answering, by a first degree figment of the computing device, the question, wherein:
a confidence value associated with the answer by the first degree figment does not meet a threshold value; and
the first degree figment and the plurality of second degree figments are trained using machine learning techniques.
[from claim 1] determining, by the computing device, that a confidence value associated with an answer from a first degree figment does not meet a predetermined threshold value, wherein the first degree figment comprises a recall oriented program module configured to receive a question as an input and automatically provide the answer as an output based on knowledge acquired by the recall oriented program module over time;
[from claim 13] 13. The method of claim 1, wherein the first degree figment and the plurality of second degree figments are trained using machine learning techniques.
10. The computer-implemented method of claim 8, wherein training comprises training with a particular corpora, questions set, answer key and ontology.
20. The computer program product of claim 19, wherein training comprises training with a particular corpora, questions set, answer key and ontology.
11. The computer-implemented method of claim 8, wherein the plurality of second degree figments comprises an original second degree figment on a remote server on the network.
2. The method of claim 1, wherein the set of second degree figments comprises an original second degree figment on the computing device.
12. The computer-implemented method of claim 8, wherein the plurality of second degree figments comprises a cloned second degree figment on the remote first user device on the network, wherein the cloned second degree figment is a cloned instance of the original second degree figment.
3. The method of claim 1, wherein the set of second degree figments comprises a cloned second degree figment on the one or more user computer devices on the network.
13. The computer-implemented method of claim 12, wherein the cloned second degree figment is differs from the original second degree figment due to additional training, and
wherein the original second degree figment and the cloned second degree figment are assigned the same routing key.
4. The method of claim 3, wherein the cloned second degree figment is cloned from an original second degree figment on the computing device and differs from the original second degree figment due to additional training.5. The method of claim 4, wherein the cloned second degree figment and the original second degree figment are each assigned the same routing key.
14. The computer-implemented method of claim 8, wherein the plurality of second degree figments comprises a teleported second degree figment on a remote second user device on the network, wherein the teleported second degree figment is a teleported instance of the original second degree figment.
6. The method of claim 1, wherein the set of second degree figments comprises a teleported second degree figment on the one or more user computer devices on the network.

15. The computer-implemented method of claim 8, wherein:
associated confidence measure; and
the creating the ordered list of the answers is based on the respective confidences measures.

associated confidence measure; and
the ranking comprises creating an ordered list of the answers based on the respective confidences measures.
a subset of available second degree figments on the network.
[From claim 20] wherein the teleported second degree figment is a teleported instance of the original second degree figment; and a subset of available second degree figments on the network.
As illustrated in the table above, each limitation of claims 5 and 9-16 has a substantially identical or broader corresponding limitation in the ‘433 patent. Thus, the ‘433 patent anticipates these claims.
Similar analysis also applies to dependent claims 2-4, 6-7, and 18-20.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
In claims 1, 8 and 17: “a recall oriented and precision oriented program module configured to”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Allowable Subject Matter
Claim 1-20 are allowable over the prior art. Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Nomoto discloses a question answering system which receives questions from a user, classifies the questions, ranks candidate answers, and returns a ranked list of answers to the user. (See e.g. fig. 17 and [0042].) (US 2004/0049499 A1.)
 Lopez discloses a question answering system wherein questions are classified according to topic using an ontology. (See generally pp. 3-5.) (Lopez, Vanessa, et al., “Poweraqua: Supporting users in querying and exploring the semantic web”, Semantic Web 3.3 (2012): 246-65, 17 pages.)
 Doan-Nguyen discloses, inter alia, techniques for improving precision in restricted domain question answering. (See generally p. 3, sec. 3.) (Doan-Nguyen H, Kosseim L. The problem of precision in restricted-domain question answering. In Proceedings of the Conference on Question Answering in Restricted Domains 2004 Jul (pp. 8-15).)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
determine a set of second degree figments associated with the routing key from a plurality of second degree figments, including one or more second degree figments located on one or more user computer devices on the network, wherein each of the second degree figments comprises a recall oriented and precision oriented program module configured to receive a 
forward the question to the set of second degree figments, including the one or more second degree figments located on the one or more user computer devices on the network; [and]
receive answers to the question from the set of second degree figments.
Independent claims 8 and 14 are substantially similar to claim 1, and are allowable over the prior art for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Vincent Gonzales/Primary Examiner, Art Unit 2124